PER CURIAM:
Mary Penland and Charles W. Penland, Sr., appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing the civil rights action the Penlands filed against the State of South Carolina. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Penland v. South Carolina, No. 7:07-cv-03203-HMH, 2008 WL 3200756 (D.S.C. Aug. 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.